Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-11-2002

Jones v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4143




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Jones v. Comm Social Security" (2002). 2002 Decisions. Paper 562.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/562


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                             ___________

                             No. 01-4143
                             ___________


                           MARVA D. JONES

                                 v.

                COMMISSIONER OF SOCIAL SECURITY

                                               MARVA JONES,
                                                         Appellant

         _______________________________________________

         On Appeal from the United States District Court
                  for the District of New Jersey
                D.C. Civil Action No. 99-cv-04780
                (Honorable Dickinson R. Debevoise)
                       ___________________


         Submitted Pursuant to Third Circuit LAR 34.1(a)
                           June 4, 2002
         Before: SCIRICA, BARRY and WEIS, Circuit Judges

(Filed             September 11, 2002                             )

                          __________________

                       OPINION OF THE COURT
                        __________________


SCIRICA, Circuit Judge.

     This is an appeal from an order affirming the Commissioner of Social Security’s
denial of Social Security benefits.
                               I.
     Marva Jones, an assembly line packer from 1980 to 1986, fractured her left ankle
on October 11, 1987. Her initial request for Social Security benefits was denied on
February 6, 1990, and Jones did not appeal. Jones then fractured her right ankle on
January 30, 1994. On December 24, 1996, Jones again applied for Social Security
benefits, contending she had been unable to work since her left ankle fracture in 1987.
She claims her left ankle swells after several minutes of standing and that she suffers
intolerable back pain, prohibiting her from lifting or carrying. Jones’s medical expert
testified Jones has degenerative arthritic conditions in her left ankle.
     Jones’s 1996 application for benefits was denied initially and upon
reconsideration. The administrative law judge found Jones met the required twenty
quarters of insurance coverage in 1991 but concluded Jones had not introduced sufficient
evidence to establish she was "disabled" between February 7, 1990 (the date after the
denial of her first application) and December 31, 1991 (the last date she was covered by
insurance). The Appeals Council denied review. The District Court affirmed the order
and this appeal followed.
                              II.
     The District Court had jurisdiction under 42 U.S.C. 405(g). We have
jurisdiction under 28 U.S.C. 1291.
                              III.
     Social Security regulations provide a five-step procedure for evaluating disability
claims. 20 C.F.R. 404.1520, 416.920. The District Court found Jones was not
"disabled" between February 7, 1990 and December 31, 1991. Therefore, she did not
clear the second of the five requirements   proving she has a "severe impairment"
disabling her while she met the status requirements. See 20 C.F.R. 404.130,
404.315. At issue is whether the administrative record contains substantial evidence for
the Commissioner’s factual findings, which were affirmed. 42 U.S.C. 405(g);
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999) (citations omitted).
"Substantial evidence" constitutes "[s]uch relevant evidence as a reasoning mind might
accept as adequate to support a conclusion." Cotter v. Harris, 642 F.2d 700, 704 (3d Cir.
1981).
     The parties agree Jones last met the status requirements on December 31, 1991.
To recover benefits, Jones was required to have a severe "physical or mental impairment"
demonstrable by clinical and laboratory diagnostic techniques. 42 U.S.C. 423(d).
Subjective symptoms, without more, cannot ordinarily result in a disability finding.
Jones contends her left ankle fracture remained debilitating enough to qualify under
Listing 1.03A. But Jones failed to produce a single medical record from the relevant
time period, February 7, 1990 to December 31, 1991. Additionally, the administrative
law judge found Dr. Scott’s treatment notes from January 8, 1990 demonstrated Jones’s
left ankle had a good range of motion and acceptable motor strength. Jones did not
receive further treatment from Dr. Scott until January 30, 1994, after she fractured her
right ankle and more than two years after her last date insured. Nor is there evidence
Jones sought treatment from another health provider in the interim. In sum, Jones did not
demonstrate she suffered a "severe impairment" from February 7, 1990 to December 31,
1991, the critical period for her claim. See 20 C.F.R. 404.1520(a).
     Jones contends the administrative law judge recognized the "severity" of her
impairment, which should have satisfied the "step two" requirement. But the
administrative law judge properly situated the available medical evidence within the
dates of Jones’s insurance coverage:
          Although it appears that the fracture of [Jones’s] left ankle took more than a
     year to heal, a delay which might have provided a basis for a successful
     appeal of her prior application, as of September of 1989, her treating
     physician noted that the x-rays showed excellent healing of her fracture. . . .
     Indeed, there are no treatment notes or other medical findings after her
     fracture healed and prior to 1991 that would indicate that the severity of her
     current complaints with respect to her left ankle pre-existed the date last
     insured.

Therefore, considering the third, fourth, and fifth steps along the sequential chain was
unnecessary. The administrative law judge met its responsibilities under Cotter. See 642
F.2d at 705 ("We need from the ALJ not only an expression of the evidence s/he
considered which supports the result, but also some indication of the evidence which was
rejected."). Jones’s left ankle may well have constituted a "severe impairment" during a
prior period, but the administrative law judge could only consider the time period
beginning February 7, 1990. After that date, substantial evidence suggests Jones did not
have a "severe impairment."
     Jones also contends both the District Court and the administrative law judge failed
to explain why they did not accept Dr. Mylod’s 1998 testimony, which purportedly
established Jones’s impairment at the 1.03A level before December 1991. But as the
District Court noted, Listing 1.03A normally covers the hips and knees, not the ankles.
Dr. Mylod’s opinion that an ankle is a similar "weight-bearing joint" was insufficient.
The specific impairment must be included on the list with the required severity. 20
C.F.R. 404.1525(c). Listing 1.03A makes no reference to ankles. Additionally, as
noted, Dr. Scott’s notes from January 8, 1990 indicate Jones’s left ankle had a good range
of motion. Listing 1.03A requires "persistent joint pain" and "signs of marked limitation
of motion or abnormal motion." Therefore, a finding that Jones suffered from a 1.03A
impairment was precluded. We see no error.
     Finally, Jones contends the administrative law judge wrongly failed to consider
the testimony of Dr. S. Tsai, the Commissioner’s psychiatrist. But Dr. Tsai made his
report on January 24, 1990, before the denial of Jones’s first application for benefits. It
predated the February 6, 1990 notice on Jones’s first claim. Therefore, the administrative
law judge could determine Dr. Tsai’s report was part of the previous record and could not
be considered with reference to her second application for benefits. On both the latter
two issues, the administrative law judge acknowledged possibly conflicting evidence but
nonetheless determined Jones did not suffer from a "severe impairment" during the
relevant period. That determination was supported by substantial evidence.
                              IV.
     For the foregoing reasons we will affirm the judgment of the District Court.

TO THE CLERK:

          Please file the foregoing opinion.



                              /s/Anthony J. Scirica

                                         Circuit Judge